RX FUNDS TRUST (formerly the American Independence Funds Trust II) (THE “TRUST”) SUPPLEMENT DATED JULY 16, 2015 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION EACH DATED MARCH 1, 2015 RX MAR TACTICAL CONSERVATIVE FUND (formerly the American Independence MAR Tactical Conservative Fund) (TICKERS: Not Available) RX MAR TACTICAL MODERATE GROWTH FUND (formerly the American Independence MAR Tactical Moderate Growth Fund) (TICKERS: MGZIX, MGZAX, MGZCX, MGZRX) RX MAR TACTICAL GROWTH FUND (formerly the American Independence MAR Tactical Growth Fund) (TICKERS: MGMIX, MGMAX, MGMCX, MGMRX) RX MAR TACTICAL AGGRESSIVE GROWTH FUND (formerly the American Independence MAR Tactical Aggressive Growth Fund (TICKERS: Not Available) (the “Funds”) This Supplement supersedes and replaces in their entirety all prior Supplements to the Prospectus and Statement of Additional Information (“SAI”), each dated March 1, 2015. This supplement to the Prospectus and SAI, each dated March 1, 2015, updates certain information with respect to each of the Funds listed above. 1. The Board of Trustees of the American Independence Funds Trust II, including a majority of the Independent Trustees, unanimously approved a name change of the Trust as well as a name change for each of the Funds. Effective June 30, 2015, the name of the Trust was changed to the Rx Funds Trust. Due to the name change of the Trust, the CUSIPs for each share class of each Fund have changed and will take effect as of July 31, 2015 . The ticker symbols have not changed, and the objective and strategy for each Fund have not changed. The new Fund names and the new CUSIPs are as follows: FUND OLD NAME FUND NEW NAME OLD CUSIP NEW CUSIP American Independence MAR Tactical Conservative Fund – Institutional Class Rx MAR Tactical Conservative Fund – Institutional Class 026763409 78348C407 American Independence MAR Tactical Conservative Fund – Class A Rx MAR Tactical Conservative Fund – Class A 026763102 78348C100 American Independence MAR Tactical Conservative Fund – Class C Rx MAR Tactical Conservative Fund – Class C 026763201 78348C209 American Independence MAR Tactical Conservative Fund – Class R Rx MAR Tactical Conservative Fund – Class R 026763300 78348C308 American Independence MAR Tactical Moderate Growth – Institutional Class Rx MAR Tactical Moderate Growth – Institutional Class 026763805 78348C860 American Independence MAR Tactical Moderate Growth Fund – Class A Rx MAR Tactical Moderate Growth Fund – Class A 026763508 78348C506 American Independence MAR Tactical Moderate Growth Fund – Class C Rx MAR Tactical Moderate Growth Fund – Class C 026763607 78348C605 American Independence MAR Tactical Moderate Growth Fund – Class R Rx MAR Tactical Moderate Growth Fund – Class R 026763706 78348C704 American Independence MAR Tactical Growth Fund – Institutional Class Rx MAR Tactical Growth Fund – Institutional Class 026763854 78348C811 American Independence MAR Tactical Growth Fund – Class A Rx MAR Tactical Growth Fund – Class A 026763888 78348C779 American Independence MAR Tactical Growth Fund – Class C Rx MAR Tactical Growth Fund – Class C 026763870 78348C787 American Independence MAR Tactical Growth Fund – Class R Rx MAR Tactical Growth Fund – Class R 026763862 78348C795 American Independence MAR Tactical Aggressive Growth Fund – Institutional Class Rx MAR Tactical Aggressive Growth Fund – Institutional Class 026763771 78348C803 American Independence MAR Tactical Aggressive Growth Fund – Class A Rx MAR Tactical aggressive Growth Fund – Class A 026763813 78348C852 American Independence MAR Tactical Aggressive Growth Fund – Class C Rx MAR Tactical Aggressive Growth Fund – Class C 026763797 78348C878 American Independence MAR Tactical Aggressive Growth Fund – Class R Rx MAR Tactical Aggressive Growth Fund – Class R 026763892 78348C866 2.
